This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                            NO. 33,538

 5 RICHARD ONSUREZ,

 6          Defendant-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Stan Whitaker, District Judge


 9   Gary K. King, Attorney General
10   Santa Fe, NM
11   Jane A. Bernstein, Assistant Attorney General
12   Albuquerque, NM

13 for Appellant

14 Sanchez, Mowrer & Desiderio, PC
15 Frederick Mowrer
16 Albuquerque, NM

17 for Appellee


18                                 MEMORANDUM OPINION
 1 HANISEE Judge.

 2   {1}   The State appealed, specifically seeking to challenge the restitution component

 3 of the judgment and sentence. On March 17, 2014, we issued a notice of proposed

 4 summary disposition, proposing to dismiss. The State has filed a response with this

 5 Court indicating that it will not be filing a memorandum in opposition.

 6   {2}   Accordingly, for the reasons stated in the notice of proposed summary

 7 disposition, we dismiss.

 8   {3}   IT IS SO ORDERED.




 9                                         ____________________________________
10                                         J. MILES HANISEE, Judge


11 WE CONCUR:



12 ___________________________
13 JAMES J. WECHSLER, Judge



14 ___________________________
15 CYNTHIA A. FRY, Judge




                                              2